ORDER
PER CURIAM.
The suggestion for rehearing en banc of the City of New Orleans, Louisiana, the suggestion of Mississippi Industries, the Mississippi Attorney General and the Mississippi Public Service Commission, and the suggestion of Mississippi Power and Light Company were circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestions. Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that these cases will be reheard by the Court sitting en banc, such rehearing to be limited to the issues raised by the dissenting opinion of January 6,1987. 808 F.2d 1525 at 1568-69. It is
FURTHER ORDERED, by the Court en banc, that those parts of Section III(C)(2) of the opinion of January 6, 1987, 808 F.2d 1525, which address the two issues raised in the dissenting opinion, specifically, pages 1560 to the end of the first paragraph on page 1562, and the judgment of the same date insofar as it concerns those issues, are hereby vacated. It is
FURTHER ORDERED, by the Court en banc, that briefs limited to the issues identified in the dissenting opinion of January 6, 1987 shall be filed in accord with the following schedule:
Petitioners’ briefs (limited to 15 pages)....................... May 29,1987
Brief of respondent (limited to
25 pages) and briefs of
supporting intervenors, if any
(limited to 10 pages).......... July 30,1987
The parties shall submit 30 copies of each brief filed. In light of the length of the briefing schedule, parties on the same side are expected to circulate drafts of their briefs and to file a joint brief, or briefs, or adopt briefs of other parties, wherever possible. The court looks with extreme disfavor upon numerous briefs presenting repetitive arguments.
The parties are further directed to submit 30 additional copies of all briefs previously filed and 15 copies of the joint appendix by May 29, 1987.
The parties will be advised by future order of the date of argument before the en banc court. That date will be sometime after commencement of the court’s 1987 term, on September 8, 1987.